Citation Nr: 0628654	
Decision Date: 09/11/06    Archive Date: 09/20/06	

DOCKET NO.  01-09 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for gastroesophageal reflux disease with esophagitis.

(The issue of entitlement to additional vocational 
rehabilitation training under the provisions of Chapter, 31, 
Title 38, United States Code, will be the subject of a 
separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The appellant had active duty from September 1979 to October 
1980.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in March 2000 that granted service connection for 
gastrointestinal reflux disease with esophagitis and assigned 
a noncompensable evaluation.  The veteran expressed 
disagreement with the initial evaluation assigned and began 
this appeal.  A rating decision dated in April 2001 later 
increased the evaluation from noncompensable to 10 percent, 
and the case was referred to the Board for appellate review.  
In June 2004, the Board returned the case to the RO for 
additional development, and the case was subsequently 
returned to the Board for further appellate review.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law.  VA will notify the appellant if further 
action is required on his part.


REMAND

Following the September 2005 VA examination directed by the 
Board in June 2004, the examiner indicated that a 
gastroenterology consultation was required to ascertain the 
severity of the subject disorder, and that such a 
consultation had been requested.  However, the record does 
not contain a gastroenterology consultation dated subsequent 
to the September 2005 VA examination.  The United States 
Court of Appeals for Veterans Claims long ago held that the 
VA's failure to conduct an examination by a specialist 
recommended by the VA examining physician has a detrimental 
effect upon the adjudication of the veteran's claim and must 
be conducted, and it is well-settled that in its decisions, 
the Board may not rely upon its own unsubstantiated medical 
opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); see 38 C.F.R. § 4.28 ("If 
a diagnosis is not supported by the findings on the 
examination report of if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.").

Further development of the case is necessary.  This case is 
being returned to the RO via the Appeals Management Center in 
Washington, D.C., and the veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:


1.  The RO should contact the veteran and 
determine whether he has received any 
treatment for his gastroesophageal reflux 
disease with esophagitis since the 
September 2005 VA examination.  If the 
veteran indicates that he has received 
such treatment, the RO should obtain and 
associate those records with the claims 
file.

2.  The veteran should be afforded a 
gastroenterology examination as directed 
by the physician who performed the 
September 2005 VA examination.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to report complaints and 
clinical findings associated with the 
veteran's gastroesophageal reflux disease 
with esophagitis in detail.  The examiner 
is further requested to review all 
pertinent records associated with the 
claims file and following this review and 
the examination specify whether the 
veteran's disability manifests 
persistently recurrent epigastric 
distress with dysphasia, pyrosis, and 
regurgitation accompanied by substernal 
or arm or shoulder pain.  The examiner 
should also indicate whether the 
symptomatology is productive of 
considerable impairment of the veteran's 
health.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to it's 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.


	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

